DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21, 23-25, and 31-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0095328 (Cooper).
1. Cooper discloses a prosthetic heart valve (valve 10 employing frame 202 of FIG. 10) comprising a support structures (frame 202) and a plurality of leaflet elements (valve structure 4 having leaflets 6)(FIG. 1A-2 and 10; P0068). The support structure defines an elongate central passageway (FIG. 2 and 10). The plurality of leaflet elements are attached to the support structure and disposed within the elongate central passageway for control of blood flow through the elongate central passageway (FIG. 1A-2; P0068). The support structure is configured to biodynamically fix the prosthetic heart valve to native leaflets of a native heart valve of a heart (FIG. 16A-16D; P0122-P0123) such that the prosthetic heart valve maintains axial stabilization 
2. The support structures comprises a cylindrical portion comprising an atrial end (atrial end 210) and a ventricular end (ventricular end 212). The elongate central passageway is defined by the cylindrical portion of the at least one support structure (FIG. 2 and 10). The support structure has an atrial set of arms (atrial anchors 220) and a ventricular set of arms (ventricular anchors 216). Each arm of the atrial set of arms and the ventricular set of arms comprises a proximal segment (fixed end portion 232 and 222) that is proximal to the cylindrical portion of the at least one support structure (FIG. 10; P0105 and P0107) and a distal segment (e.g., remainder of anchors 216, 220 without fixed end portions 222, 232) that is distal to the cylindrical portion of the at least one support structure (FIG. 10). 
3. The atrial and ventricular sets of arms are bent such that: in an implanted configuration in which the at least one support structure biodynamically fixes the prosthetic heart valve to the native leaflets of the native heart valve, in the event of motion of the cylindrical portion of the at least one support structure toward the atrial side of the native heart valve due to a ventricular systolic pressure load, one or more arms of the ventricular set of arms resist the motion while one or more arms of the atrial set of arms relax to maintain contact with the atrial side of the native leaflets (FIG. 10; P0072-P0073 and P0103). In the event of motion of the cylindrical portion of the at least one support structure toward the ventricular side of the native heart valve due to a 
4. The arms of the atrial set of arms alternate with the arms of the ventricular set of arms around a circumference of the cylindrical portion of the at least one support structure (see alternating pattern as shown in FIG. 7 with the arms circumferentially alternating; also see the alternating pattern of FIG. 10 around the circumference when viewed from a side of the frame). The arms of the atrial set of arms and the arms of the ventricular set of arms extend across a cross-sectional plane of the cylindrical portion of the at least one support structure (FIG. 7 or 10). 
5. The distal segments of the arms of the atrial set of arms extend toward the ventricular end of the cylindrical portion of the at least one support structure, thereby enabling the distal segments of the arms of the atrial set of arms to clamp the native leaflets on the atrial side of the native heart valve (FIG. 10; P0103). The distal segments of the arms of the ventricular set of arms extend toward the atrial end of the cylindrical portion of the at least one support structure, thereby enabling the distal segments of the arms of the ventricular set of arms to clamp the native leaflets on the ventricular side of the native heart valve (FIG. 10; P0108). 
6. The distal segments of the arms of the atrial set of arms each have a tip (head 238) that curves toward the atrial end of the cylindrical portion of the at least one support structure, thereby reducing trauma to the native leaflets on the atrial side of the native heart valve at the points of contact of the atrial set of arms (FIG. 10; P0105). The distal segments of the arms of the ventricular set of arms each have a tip (head 228) that curves toward the ventricular end of the cylindrical portion of the at least one support structure, thereby reducing trauma to the native 
7. The cylindrical portion of the at least one support structure is radially collapsible for transcatheter implantation (P0089 and P0116). 
8. The distal segments of the atrial and ventricular sets of arms that extend perpendicularly away from the central axis of the elongate central passageway are resiliently straightenable (e.g., frame of nitinol at P0089). 
9. The distal segments of one or more arms of the ventricular set of arms extend toward the ventricular end of the cylindrical portion of the at least one support structure, thereby enabling the distal segments of the one or more arms of the ventricular set of arms to contact one of the native leaflets on the atrial side of the native heart valve rather than on the ventricular side of the native heart valve, thereby holding the native leaflet radially outward from the native heart valve in an open position (e.g., capability at FIG. 10 and P0108). 
10. The prosthetic heart valve has one or more covers (e.g., skirt 12 within frame at P0070 and fabric over arms of anchors 220 at P0106) that extend within the elongate central passageway and over one or more of the atrial set of arms and the ventricular set of arms. 
11. The prosthetic heart valve has a fenestration feature in a portion of the one or more covers (e.g., skirt 12 “covering some or all of the openings in the main body” at P0070 such that uncovered openings of frame comprise a fenestration feature of an opening).
12. The fenestration feature is an opening or increased porosity (P0070).
13. The one or more covers extend asymmetrically and/or non-circularly within the elongate central passageway and over one or more of the atrial set of arms and the ventricular set of arms (P0070 of Cooper discloses the skirt 12 only covering some openings of the frame such 
14. The atrial set of arms is attached to the atrial end of the cylindrical portion of the at least one support structure (e.g., anchors 220 are attached to the atrial end 210 of frame 202 in FIG. 10 through their general connection to the frame 202) and the ventricular set of arms is attached to the ventricular end of the cylindrical portion of the at least one support structure (e.g., anchors 216 are attached to the ventricular end 212 of frame 202 in FIG. 10 through their general connection to the frame 202).
15. The atrial set of arms is attached to the ventricular end of the cylindrical portion of the at least one support structure and the ventricular set of arms is attached to the atrial end of the cylindrical portion of the at least one support structure (e.g., each anchor 216, 220 includes a longitudinally extending portion as shown in FIG. 9A which is fixed to the frame 202 with this longitudinal portion being attached closer to the opposite end of the frame relative to the remainder of the anchor 216, 220).
16. The proximal segment of each arm of the atrial set of arms extends from the ventricular end of the cylindrical portion of the at least one support structure toward the atrial end of the cylindrical portion of the at least one support structure along an exterior surface of the cylindrical portion of the at least one support structure (see longitudinally extending portion of anchor 220 in FIG. 9A which is central as compared to the intermediate portion 234). The distal segment of each arm of the atrial set of arms extends perpendicularly away from the central axis of the elongate central passageway (FIG. 9A-10). 

18. The distal segments of the arms of the atrial set of arms extend from an atrial longitudinal position along the exterior surface of the cylindrical portion of the at least one support structure, the distal segments of the arms of the ventricular set of arms extend from a ventricular longitudinal position along the exterior surface of the cylindrical portion of the at least one support structure, and the atrial longitudinal position is in closer proximity to the atrial end of the cylindrical portion of the at least one support structure than the ventricular longitudinal position is to the atrial end of the cylindrical portion of the at least one support structure (FIG. 10). 
19. In an implanted configuration in which the at least one support structure biodynamically fixes the prosthetic heart valve to the native leaflets of the native heart valve, the ventricular set of arms extend from the atrial end of the cylindrical portion of the at least one support structure, through a native annulus of the native heart valve, and into the ventricular side of the native heart valve to contact the native leaflets on the ventricular side of the native heart valve (FIG. 10; P0072-P0073 and P0103).
20. In an implanted configuration in which the at least one support structure biodynamically fixes the prosthetic heart valve to the native leaflets of the native heart valve, the 
21. The cylindrical portion of the at least one support structure comprises a cylindrical cage (body 208) structure with openings (FIG. 10; P0103). At least some portions of the cylindrical cage structure and the openings are configured to receive bends of one or more arms of the atrial set of arms and the ventricular set of arms (e.g., bends of anchors 220 are received between openings of body 208 between struts 215 at end 210 in FIG. 10). The arms extend perpendicularly away from the central axis of the elongate central passageway (FIG. 10; P0110). 
23. The prosthetic heart valve has more than one support structure (see main body 208 and anchors 216,220). 
24. A minimum inner diameter of the cylindrical portion of the at least one support structure that defines the elongate central passageway (e.g., see diameter at node 219 in FIG. 10) is less than a maximum outer diameter of the elongate central passageway (e.g., see diameter at flared atrial end 210 in FIG. 10 which is increased relative to node 219). 
25. A minimum diameter of a radius of curvature of each bend of arms of atrial and ventricular set of arms, where the arms extend perpendicularly away from the central axis of the elongate central passageway, is less than the maximum outer diameter of the elongate central passageway (e.g., see diameter at fixed end portions 222, 232 at node 219 being less than flared diameter at atrial end 210 in FIG. 10). 
31. The support structure is configured to biodynamically fix the prosthetic heart valve to the native leaflets of the native heart valve of the heart such that the prosthetic heart valve is 
32. The prosthetic heart valve is not rigidly fixed within the native heart valve (e.g., see anchors having the ability “to flex” at P0103 such that the valve as a whole is “not rigidly fixed”).
33. The prosthetic heart valve is not directly attached to a native annulus of the native heart valve (see “not directly attached” at FIG. 16A-16B and P0121 during delivery).
34. The prosthetic heart valve has an overbite between the atrial set of arms and the ventricular set of arms over the cross-sectional plane of the cylindrical portion (FIG. 10).
35. The atrial set of arms is configured to contact (or at least capable of contacting) the native leaflets on an atrial side of the native heart valve (FIG. 10 and 16A-16D; P0121-P0122).
36. The ventricular set of arms is configured to contact (or at least capable of contacting) the native leaflets on a ventricular side of the native heart valve (FIG. 10 and 16A-16D; P0121-P0122).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085.  The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TJ SCHERBEL

Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771